Exhibit 10.5




REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of April 29, 2005 (the
"Agreement"), is entered into by and between Circuit Research Labs, Inc., an
Arizona corporation (the "Company"), and Harman Pro North America, Inc.
(successor-in-interest to Harman Acquisition Corp. (f/k/a Orban, Inc.)), a
Delaware corporation ("Harman").

RECITALS




A.

Concurrently with the execution and delivery of this Agreement, the Company, CRL
Systems, Inc., a Nevada corporation and wholly owned subsidiary of the Company,
and Harman entered in a Debt Restructuring Agreement (the "Debt Restructuring
Agreement") pursuant to which, among other things, the Company issued to Harman
shares of common stock, par value $0.10 per share ("Common Stock"), of the
Company; and

B.

The parties hereto have agreed to enter into this Agreement concurrently with
the execution and delivery of the Debt Restructuring Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1
DEFINITIONS

SECTION 1.1.  Definitions.  In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

"Affiliate" means with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person.  For the purposes of this
definition, "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with") as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or other interests, by
agreement or otherwise.

"Agreement" shall have the meaning set forth in the Preamble.

"Black-Out Period" shall have the meaning set forth in Section 2.4(a).

"Business Days" means any day except a Saturday, Sunday or other day on which
the principal U.S. national or regional securities exchange, quotation system or
over-the-counter market on which the Registrable Securities are listed or quoted
is closed.

"Commission" means the U.S. Securities and Exchange Commission.

"Common Stock" shall have the meaning set forth in the Recitals.





DLI-5880199v6




--------------------------------------------------------------------------------

"Company" shall have the meaning set forth in the Preamble.

"D4 Shares" means the 1,250,000 shares of Common Stock owned of record on the
date hereof by Dialog4 System Engineering GmbH, a German corporation.

"Debt Restructuring Agreement" shall have the meaning set forth in the Recitals.

"Demand Registration" shall have the meaning set forth in Section 2.2.

"Demand Registration Statement" shall have the meaning set forth in Section 2.2.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Harman" shall have the meaning set forth in the Preamble.

"Holder" means Harman and any of its successors and assigns that is a record
owner of Registrable Securities.

"Indemnified Party" shall have the meaning set forth in Section 2.13.

"Indemnifying Party" shall have the meaning set forth in Section 2.13.

"Indemnitee" shall have the meaning set forth in Section 2.11.

"Losses" shall have the meaning set forth in Section 2.11.

"Majority of Holders" means Holders holding greater than 50% of the aggregate
number of Registrable Securities.

"Market Value" means the closing price per share of the Registrable Securities
quoted on the principal U.S. national or regional securities exchange or
quotation system on which such Registrable Securities are listed or quoted on
the trading day immediately preceding the date upon which Holder delivers to the
Company written notice of a request for a Shelf Registration Statement or Demand
Registration Statement.  If the Registrable Securities are not listed or quoted
on a principal U.S. national or regional securities exchange or quotation system
on such date, then the last quoted bid for the Registrable Securities in the
over-the-counter market on such date as reported by the National Quotation
Bureau or similar organization.  If the Registrable Securities are not so
quoted, then the average of the midpoint of the last bid and ask prices for the
Registrable Securities on such date from a nationally recognized independent
investment banking firm selected jointly by the Company and a Majority of
Holders for this purpose.

"Person" means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or governmental entity.





DLI-5880199v6

2




--------------------------------------------------------------------------------

"Piggy-Back Registration" shall have the meaning set forth in Section 2.3.

"Registrable Securities" means any and all shares of Common Stock (or any other
security issued or issuable in exchange for such shares of Common Stock pursuant
to a merger, business combination, consolidation, recapitalization or otherwise)
at any time owned of record by a Holder and any additional shares of Common
Stock (or such other securities) issued as a dividend, distribution or exchange
for, or in respect of, such securities, until such time as (i) a registration
statement covering such securities has been declared effective by the Commission
and such securities have been disposed of pursuant to such effective
registration statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met or under which such securities
may be sold pursuant to Rule 144(k), (iii) such securities held by such Holder
may be sold pursuant to Rule 144 under the Securities Act and could be sold in
one transaction in accordance with the volume limitations contained in Rule
144(e)(1)(i) under the Securities Act, or (iv) such securities have been
otherwise transferred in a transaction that would constitute a sale thereof
under the Securities Act, the Company has delivered a new certificate or other
evidence of ownership for such securities not bearing the Securities Act
restricted stock legend and such securities may be resold without subsequent
registration under the Securities Act.

"Rule 415" shall have the meaning set forth in Section 2.1.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Selling Holder" means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

"Shelf Registration Statement" shall have the meaning set forth in Section 2.1.

"Suspension" shall have the meaning set forth in Section 2.4(b).

"Suspension Notice" shall have the meaning set forth in Section 2.4(b).

ARTICLE 2
REGISTRATION RIGHTS

SECTION 2.1.  Shelf Registration.  

(a)

From and after the earlier of October 1, 2005 and the date on which the
registration statement filed under the Securities Act registering the sale of
the D4 Shares is declared effective by the Commission, a Majority of Holders may
at any time or from time to time, subject to Section 2.4 (Black-Out Rights;
Suspension Rights) and Section 2.5 (Holdback Agreements), deliver to the Company
a written request that the Company prepare and file with the Commission a
registration statement on an appropriate form under the Securities Act (together
with any amendments or supplements thereto, the "Shelf Registration Statement"),
registering under the Securities Act the Registrable Securities for offer or
sale by such Majority of Holders from time to time pursuant to Rule 415 under
the Securities Act, or any successor thereto ("Rule 415").  Subject to Section
2.4 (Black-Out Rights; Suspension Rights) and Section





DLI-5880199v6

3




--------------------------------------------------------------------------------

2.5 (Holdback Agreements), as promptly as reasonably practicable after the
receipt of a request for the filing of a Shelf Registration Statement, the
Company shall file a Shelf Registration Statement registering the Registrable
Securities.  The Company shall file an additional Shelf Registration Statement
to register additional Registrable Securities held by a Majority of Holders
making a subsequent request pursuant to this Section 2.1; provided, that the
Company, at its option, may use a combined prospectus pursuant to Rule 429 under
the Securities Act, or any successor thereto.

(b)

Any request for a Shelf Registration Statement shall specify the number of
Registrable Securities proposed to be sold and the intended method of
disposition thereof.  Within 10 Business Days after receipt of such request, the
Company will give written notice of such registration request to any other
Holders and include in such registration all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 Business Days after the mailing of the Company's notice.  Each such
request will also specify the number of Registrable Securities to be registered
and the intended methods of disposition thereof.

SECTION 2.2  Demand Registration.

(a)

From and after the earlier of October 1, 2005 and the date on which the
registration statement filed under the Securities Act registering the sale of
the D4 Shares is declared effective by the Commission, a Majority of Holders
may, subject to Section 2.4 (Black-Out Rights; Suspension Rights) and
Section 2.5 (Holdback Agreements), deliver to the Company a written request that
the Company prepare and file with the Commission a registration statement on an
appropriate form under the Securities Act (together with any amendments or
supplements thereto, a "Demand Registration Statement"), registering under the
Securities Act Registrable Securities then outstanding having a Market Value of
not less than the lesser of (i) $1,000,000 and (ii) the Market Value of all
Registrable Securities then outstanding, to effect an underwritten public
offering of Registrable Securities by the initiating Majority of Holders (a
"Demand Registration").  Notwithstanding the foregoing, the Company shall not be
obligated to effect more than one Demand Registration in any 12-month period.

(b)

Any request for a Demand Registration shall specify the number of Registrable
Securities proposed to be sold and the intent to effect an underwritten public
offering of such Registrable Securities.  Within 10 Business Days after receipt
of such request, the Company will give written notice of such registration
request to any other Holders and include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 15 Business Days after the mailing of the
Company's notice.  Each such request will also specify the number of Registrable
Securities to be registered and the intend to effect an underwritten public
offering of such Registrable Securities.

(c)

Subject to Section 2.3(e), if the Majority of Holders requesting the filing of a
Demand Registration Statement have a sufficient number of Registrable Securities
registered for sale pursuant to a Shelf Registration Statement, the Company may
satisfy the request to effect a Demand Registration by filing an appropriate
prospectus supplement with the Commission to effect an underwritten public
offering; provided, that such underwritten public offering shall be





DLI-5880199v6

4




--------------------------------------------------------------------------------

deemed a Demand Registration and shall be required to satisfy each of the
conditions and other requirements for a Demand Registration specified in this
Agreement.

(d)

A Majority of Holders shall select the lead underwriter or underwriters and any
co-manager or co-managers in connection with any underwritten public offering
pursuant to this Agreement, after consultation with the Company.

(e)

A registration will not count as a Demand Registration until it has become
effective.  For purposes of this Agreement, (i) an offering on a Demand
Registration Statement is deemed to be effected on the effective date thereof,
and (ii) an underwritten public offering on a Shelf Registration Statement that
is deemed to be a Demand Registration pursuant to Section 2.2(b) is deemed to be
effected on the date a prospectus supplement is filed with the Commission (other
than any preliminary prospectus supplement).  Notwithstanding the foregoing, an
offering shall not be deemed to have been effected if such offering is not
consummated as a result of (i) a breach by the Company of its obligations under
this Agreement or any underwriting agreement relating to an underwritten public
offering, or (ii) the Company exercising its rights under Section 2.4 (Black-Out
Rights; Suspension Rights), and, in either case, after the offering would
otherwise have been deemed to have been effected pursuant to the preceding
sentence.

SECTION 2.3.  Piggy-Back Registration.  

(a)

If the Company proposes to register any shares of Common Stock for its own
account or, other than the D4 Shares, for the account of any holder or holders
of Common Stock pursuant to contractual rights of such holder or holders or
otherwise, in either case under the Securities Act in an underwritten public
offering (other than a registration statement on Form S-4 or S-8 under the
Securities Act or any successor forms) (together with any underwritten public
offering of Common Stock pursuant to Rule 415 as described in Section 2.3(b)
below, a "Piggy-Back Registration"), the Company shall give Holder written
notice of such proposed registration no less than 15 Business Days before the
anticipated date of filing by the Company in connection with such registration.
 Subject to Section 2.3(d), the Company shall include in such registration all
Registrable Securities held by Holder with respect to which the Company has
received a written request for inclusion therein within 10 Business Days after
the Company's notice of such proposed registration.

(b)

If the Company proposes to offer for its own account or for the account of any
holder or holders of Common Stock pursuant to contractual rights of such holder
or holders or otherwise, in either case shares of Common Stock in any
underwritten public offering pursuant to Rule 415, the Company shall give Holder
written notice of such proposed offering no less than 15 Business Days before
the anticipated date of commencement of distribution by the Company in
connection with such offering.  Subject to Section 2.3(d), the Company shall
include in such offering all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within 10 Business
Days after the Company's notice of such proposed offering.

(c)

The Company shall select the lead underwriter or underwriters and any co-manager
or co-managers to administer any offering of Registrable Securities pursuant to
a Piggy-





DLI-5880199v6

5




--------------------------------------------------------------------------------

Back Registration, after consultation with a Majority of Holders.  In the event
the Company gives Holder notice of its intention to effect an offering pursuant
to a Piggy-Back Registration and subsequently declines to proceed with such
offering, Holder shall have no rights in connection with such offering;
provided, however, that, subject to Section 2.4 (Black-Out Rights; Suspension
Rights), at the request of a Majority of Holders, the Company shall proceed with
such offering with respect to the Registrable Securities included therein, which
offering shall be deemed to be a Demand Registration for all purposes hereunder.
 Holder shall participate in any offering of Registrable Securities pursuant to
a Piggy-Back Registration in accordance with the same plan of distribution for
such Piggy-Back Registration as the Company or the holder or holders of Common
Stock that proposed such Piggy-Back Registration, as the case may be.

(d)

If the lead underwriter or underwriters of a Piggy-Back Registration advise the
Company that, in their judgment, the number of Registrable Securities requested
to be included in such offering exceeds, together with the other shares of
Common Stock to be included therein, the number of shares of Common Stock that
can be sold in such offering without adversely affecting the marketability of
the offering, then the Company shall include in such offering:

(1)

first, shares of Common Stock that the Company proposes to offer;

(2)

second, shares of Common Stock requested to be included therein by Holder;

(3)

third, shares of Common Stock that any other holder or holders of Common Stock
propose to offer pursuant to contractual rights of such holder or holders, pro
rata; and

(4)

fourth, any other shares of Common Stock.

SECTION 2.4.  Black-Out Rights; Suspension Rights.

(a)

The Company may postpone the filing or effectiveness of any Shelf Registration
Statement or Demand Registration Statement or any related prospectus or
prospectus supplement by written notice to the Majority of Holders requesting
such Shelf Registration Statement or Demand Registration Statement for a period
not to exceed an aggregate of 45 days in any 90-day period (each such period, a
"Black-Out Period") if the Company determines in good faith that such action or
proposed action would require the Company to make a public disclosure of
previously non-public information and that such disclosure would be detrimental
to the Company and its subsidiaries; provided, that Black-Out Periods shall not
exceed an aggregate of 120 days in any 365-day period.  The Company shall not be
required to specify in such written notice to such Majority of Holders the
nature of the event giving rise to the Black-Out Period.  Such written notice
shall be held in confidence and not disclosed by such Majority of Holders,
except as required by law.  The Company agrees that it will terminate any
Black-Out Period as promptly as reasonably practicable and will promptly notify
such Majority of Holders of such termination.





DLI-5880199v6

6




--------------------------------------------------------------------------------

(b)

In the event of:

(1)

any request by the Commission or any other federal or state governmental
authority during the period of effectiveness of a registration statement
contemplated by this Agreement for amendments or supplements to such
registration statement or related prospectus or prospectus supplement or for
additional information;

(2)

the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of any registration
statement contemplated by this Agreement or the initiation of any proceedings
for that purpose;

(3)

the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or

(4)

the existence of any fact or the happening of any event as a result of which any
registration statement contemplated by this Agreement or related prospectus or
prospectus supplement, or any document incorporated or deemed to be incorporated
therein by reference, would contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and that, in the case of a prospectus or
prospectus supplement, would contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

then the Company shall deliver a written notice to Holder if any of its
Registrable Securities are covered by such registration statement or related
prospectus or prospectus supplement (the "Suspension Notice") to the effect of
the foregoing, and, upon receipt of such Suspension Notice, Holder will refrain
from selling any Registrable Securities pursuant to such registration statement
(a "Suspension") until such Holder's receipt of copies of a supplemented or
amended prospectus or prospectus supplement prepared and filed by the Company,
or until it is advised in writing by the Company that the current prospectus or
prospectus supplement may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such prospectus or prospectus supplement.  In the event of any
Suspension, the Company will use reasonable best efforts to cause the use of the
prospectus or prospectus supplement so suspended to be resumed as soon as
reasonably practicable after delivery of a Suspension Notice to Holder, subject
to Section 2.4(a).  The Suspension and Suspension Notice shall be held in
confidence and not disclosed by Holder, except as required by law.

SECTION 2.5  Holdback Agreements.  Holder agrees not to sell, offer for sale or
otherwise transfer any Registrable Securities during any of the following
periods:

(a)

except as contemplated by Section 2.5(b) or Section 2.5(c), unless the lead
underwriter administering the offering otherwise agrees, the period commencing
10 days prior to





DLI-5880199v6

7




--------------------------------------------------------------------------------

the anticipated effective date of a registration statement for any underwritten
public offering of Common Stock (or any securities convertible into or
exchangeable or exercisable for the Common Stock) and ending 90 days after such
effectiveness;

(b)

in the case of a Rule 415 registration statement, unless the lead underwriter
administering the offering otherwise agrees, the period commencing 10 days prior
to the anticipated date of the Company's notice of commencement of distribution
in connection with such offering and ending 90 days after the commencement of
such distribution; and

(c)

in the case of a registration statement on Form S-4 (or any successor form) in
connection with a transaction involving the Company, commencing upon the
effective date of the registration statement relating to such transaction and
terminating 45 days after the consummation of such transaction, or such shorter
time period (if any) as the Company shall be restricted from making transfers of
Common Stock (or any securities convertible into or exchangeable for the Common
Stock) pursuant to a customary written lock-up agreement with an unaffiliated
third-party;

provided, that any applicable period shall terminate on such earlier date as the
Company gives notice to Holder that the Company declines to proceed with any
such offering; and provided, further, that this Section 2.5 shall apply
regardless of whether Registrable Securities owned by Holder are included in any
such registration statement.

SECTION 2.6  Registration Procedures; Filings; Information.  

(a)

Whenever Registrable Securities are to be registered pursuant to this Agreement,
the Company shall, to the extent applicable for each type of registration
statement:

(1)

subject to Section 2.4 (Black-Out Rights; Suspension Rights), prepare and file
with the Commission a registration statement with respect to such Registrable
Securities and use reasonable best efforts to cause such registration statement
to be declared effective as promptly after the initial filing thereof as
reasonably practicable;

(2)

upon request, furnish to Selling Holder copies of such registration statement,
the prospectus contained therein, any prospectus supplement and any amendments
or supplements thereto prior to filing such documents with the Commission, but
only to the extent such documents contain information regarding  Selling Holder,
with such documentation and any other documentation provided by this Agreement
to be delivered to Selling Holder;

(3)

subject to Section 2.4 (Black-Out Rights; Suspension Rights), prepare and file
with the Commission such amendments and supplements to such registration
statement and the prospectus or prospectus supplement used in connection
therewith as may be necessary to keep such registration statement effective
until all Registrable Securities covered by such registration statement have
been sold or such registration statement has been withdrawn;





DLI-5880199v6

8




--------------------------------------------------------------------------------

(4)

furnish to Selling Holder such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus), any prospectus
supplement (including any preliminary prospectus supplement) and such other
documents as Selling Holder may reasonably request to facilitate the disposition
of the Registrable Securities;

(5)

so long as Common Stock is listed or quoted on any principal U.S. national or
regional securities exchange, quotation system or over-the-counter market, use
its reasonable best efforts to cause the Registrable Securities to be listed or
quoted on such exchange, quotation system or over-the-counter market;

(6)

use reasonable best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions in the United
States (where an exemption does not apply) as Selling Holder or underwriter, if
any, reasonably (in light of Selling Holder's intended plan of distribution)
requests and do any and all other acts and things that may be reasonably
necessary or advisable to enable Selling Holder to consummate the disposition of
the Registrable Securities in such jurisdictions; provided, that the Company
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection, (B)
subject itself to taxation in any such jurisdiction, or (C) consent to general
service of process in any such jurisdiction;

(7)

subject to Section 2.4 (Black-Out Rights; Suspension Rights), notify Selling
Holder at any time when a prospectus or prospectus supplement relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which such prospectus or prospectus supplement contains an
untrue statement of a material fact or omits any material fact necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, and, at the request of Selling Holder, the Company will prepare
a supplement or amendment to such prospectus or prospectus supplement so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus or prospectus supplement will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading;

(8)

enter into such customary agreements (including underwriting agreements in
customary form) and take such other actions as Selling Holder reasonably
requests in order to expedite or facilitate the disposition of such Registrable
Securities; and

(9)

make available (and cause all of the officers, directors, employees and
independent accountants of the Company and its subsidiaries to make available),
to the extent reasonably requested by Selling Holder or any attorney, accountant
or other agent retained by Selling Holder in connection with such registration
statement, all financial and other records and pertinent corporate documents and
properties of the





DLI-5880199v6

9




--------------------------------------------------------------------------------

Company and its subsidiaries for inspection by Selling Holder or any attorney,
accountant or other agent retained by Selling Holder in connection with such
registration.

(b)

Selling Holder shall cooperate with the Company in the preparation and filing of
any registration statement under the Securities Act pursuant to this Agreement
and provide the Company with all information necessary to complete such
preparation within a reasonable period of time prior to the proposed filing of
such registration statement, and in the case of any Shelf Registration Statement
to be filed pursuant to Section 2.1 or any Demand Registration Statement to be
filed pursuant to Section 2.2 within such period as is necessary to enable the
Company to file such registration statement within 30 Business Days of Holder's
request therefor.

(c)

The Company shall file the reports required to be filed by it under Section 13
of the Exchange Act or any successor thereto (or, if the Company is not required
to file such reports, make publicly available such information upon the request
of a Majority of Holders), and take such further action as a Majority of Holders
may reasonably request, all to the extent required to enable Holder to transfer
the Registrable Securities pursuant to Rule 144 (or any similar provisions then
in force) under the Securities Act.

SECTION 2.7.  Participation in Underwritten Registrations.  Holder may not
participate in any underwritten public offering hereunder unless it (a) agrees
to sell its securities on the basis provided in the registration statement
relating to such public offering and in reasonable and customary underwriting
arrangements reasonably agreed to by the Company and any underwriter for such
public offering, and (b) completes and executes all questionnaires, powers of
attorney, underwriting agreements, custodian agreements and other documents
reasonably required under the terms of such underwriting arrangements.

SECTION 2.8.  Registration Expenses.  In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the "Registration Expenses"):  (a) all federal and state filing fees (including
all blue sky registration or qualification fees), (b) all fees and expenses of
its counsel and all independent certified public accountants, underwriters
(excluding discounts and commissions and fees and expenses of counsel to the
underwriters) and other Persons retained by the Company, (c) printing expenses,
and (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities; provided, that the Company shall not be required to pay
any expenses of any registration proceeding begun pursuant to Section 2.2
(Demand Registration) if the registration request is subsequently withdrawn at
the request of a Majority of Holders.  If such Majority of Holders shall fail to
reimburse the Company for such expenses, the Company shall not be obligated to
file another Demand Registration Statement for a period of 12 months from the
date such registration statement was withdrawn.  The Company shall have no
obligation to pay any transfer taxes relating to the registration or sale of the
Registrable Securities.

SECTION 2.9.  Other Registration Rights.  Nothing herein shall prohibit the
Company from granting to any Person the right to cause the Company to register
any securities of the Company under the Securities Act; provided, however, that,
from and after the date hereof, the Company shall not grant any such right that
is in conflict with or senior to or pari





DLI-5880199v6

10




--------------------------------------------------------------------------------

passu with the rights of Holder under this Agreement or otherwise limits or
reduces such rights.  The Company shall cause each other holder of Common Stock
(or any security convertible or exchangeable into Common Stock) who obtains the
right, after the date of this Agreement, to propose a registration giving rise
to a Piggy-Back Registration, if any, to agree not to transfer any shares of
Common Stock or securities convertible into or exchangeable for Common Stock,
for the applicable period set forth in Section 2.5 (Holdback Agreements).
 Holder hereby acknowledges that this Section 2.9 shall not apply to the
Company's obligation on the date hereof to register under the Securities Act the
sale of the D4 Shares.

SECTION 2.10  Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Article 2 may be
assigned (but only with all related obligations), in whole or in part, only if
(a) the Company is furnished with written notice of the name and address of such
assignee and the securities with respect to which such registration rights are
being assigned, (b) such assignee agrees in writing to be bound by and subject
to the terms and conditions of this Agreement, and (c) immediately following
such transfer the further disposition of such securities by the assignee is
restricted under the Securities Act.

SECTION 2.11  Indemnification by the Company.  The Company agrees to indemnify
and hold harmless Selling Holder, its officers, directors, employees and agents,
and each Person, if any, who controls Selling Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each an
"Indemnitee") from and against any and all losses, claims, damages and
liabilities ("Losses") arising out of or caused by any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement contemplated by this Agreement or any related prospectus or prospectus
supplement relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto), or
arising out of or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such Losses arise out of or are caused by any such
untrue statement or omission or alleged untrue statement or omission included or
omitted in conformity with information furnished in writing to the Company by
such Indemnitee or on such Indemnitee's behalf expressly for inclusion therein;
provided, that the foregoing indemnity agreement with respect to any preliminary
prospectus or prospectus supplement shall not inure to the benefit of such
Indemnitee, if the Person asserting any Losses against such Indemnitee purchased
Registrable Securities and a copy of the prospectus or prospectus supplement (as
then amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) was not sent or given by or on behalf of such Indemnitee
to such Person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the Registrable Securities to such Person,
and if the prospectus or prospectus supplement (as so amended or supplemented)
would have cured the defect giving rise to such asserted Losses.

SECTION 2.12.  Indemnification by Selling Holder.  Selling Holder agrees to
indemnify and hold harmless the Company, its Affiliates, its officers,
directors, employees and agents and each Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, to the same extent as the foregoing indemnity from the
Company, but only with respect to Losses arising out of or caused by any





DLI-5880199v6

11




--------------------------------------------------------------------------------

untrue statement or omission included or omitted in conformity with information
furnished in writing by or on behalf of Selling Holder expressly for use in any
registration statement contemplated by this Agreement or any related prospectus
or prospectus supplement relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished or any amendments or
supplements thereto).

SECTION 2.13.  Conduct of Indemnification Proceedings.  In case any claim is
asserted or any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 2.11 or Section 2.12, such person (an "Indemnified Party")
shall promptly notify in writing the Person against whom such indemnity may be
sought (an "Indemnifying Party"); provided, however, that the omission so to
notify the Indemnifying Party shall not relieve the Indemnifying Party of any
liability which it may have to such Indemnified Party expect to the extent that
the Indemnifying Party was prejudiced by such failure to notify.  The
Indemnifying Party, upon request of the Indemnified Party, shall retain counsel
reasonably satisfactory to the Indemnified Party to represent (subject to the
following sentences of this section) the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests or legal defenses between them and, in all such cases, the
Indemnifying Party shall only be responsible for the reasonable fees and
expenses of such counsel.  It is understood that the Indemnifying Party shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to any local counsel) for all such Indemnified
Parties not having actual or potential differing interests or legal defenses
among them, and that all such fees and expenses shall be reimbursed as they are
incurred.  The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent.

SECTION 2.14.  Contribution.  

(a)

If the indemnification provided for in Section 2.11 or Section 2.12 is
unavailable to an Indemnified Party or insufficient in respect of any Losses,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Party and Persons
acting on behalf or controlling the Indemnified Party in connection with the
statements or omissions or violations that resulted in such Losses, as well as
any other relevant equitable considerations.  The relative fault of the Company
on the one hand and of each Selling Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or





DLI-5880199v6

12




--------------------------------------------------------------------------------

omission.  The Indemnifying Party shall not be required to contribute pursuant
to this Section 2.14(a) if there has been a settlement of any proceeding
effected without its written consent.

(b)

The Company and Selling Holder agree that it would not be just and equitable if
contribution pursuant to this Section 2.14 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding
subsection.  The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding subsection shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 2.14, Selling Holder shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of Selling Holder were offered to the public exceeds
the amount of any damages that Selling Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

SECTION 2.15.  Survival.  The obligations of the Company and Holder under
Sections 2.11, 2.12. 2.13, and 2.14 hereof shall survive the completion of any
offering of Registrable Securities and the termination or expiration of this
Agreement.

ARTICLE 3
MISCELLANEOUS

SECTION 3.1.  Remedies.  In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, Holder shall
be entitled to specific performance of the rights under this Agreement.  The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

SECTION 3.2.  Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, in each case without the written consent
of the Company and a Majority of Holders.  No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

SECTION 3.3.  Notices.  All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, facsimile or air courier guaranteeing overnight delivery:





DLI-5880199v6

13




--------------------------------------------------------------------------------

(a)

if to Holder, to

Harman Pro North America, Inc.
c/o Harman International Industries, Incorporated
8500 Balboa Blvd.
Northridge, California 91329
Attention:Frank Meredith, Executive Vice President, Chief Financial Officer and
Secretary
Facsimile:  (818) 894-6757

(b)

if to the Company, to:

Circuit Research Labs, Inc.
1302 West Drivers Way
Tempe, Arizona 85284
Attention:  Chief Executive Officer
Facsimile (480) 403-8303

or to such other address or facsimile number as Holder or the Company may
hereafter specify in writing to the other party.  All such notices and
communications shall be deemed to have been duly given: (i) at the time
delivered, if hand delivered; (ii) when received if deposited in the mail,
postage prepaid, if mailed; (iii) when receipt acknowledged, if sent by
facsimile; and (iv) on the next business day, if timely delivered to an air
courier guaranteeing overnight delivery.

SECTION 3.4.  Successors and Assigns.  Except as expressly provided in this
Agreement, the rights and obligations of Holder under this Agreement shall not
be assignable to any Person that is not a Holder.  This Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

SECTION 3.5.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

SECTION 3.6.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
the choice of law provisions thereof.

SECTION 3.7.  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

SECTION 3.8.  Entire Agreement.  This Agreement is the entire agreement of the
parties hereto in respect of the subject matter hereof.  There are no
restrictions, promises,





DLI-5880199v6

14




--------------------------------------------------------------------------------

warranties or undertakings, other than those set forth herein.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

SECTION 3.9.  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 3.10.  No Third Party Beneficiaries.  Nothing express or implied herein
is intended or shall be construed to confer upon any Person, other than the
parties hereto and their respective successors and permitted assigns, any
rights, remedies or other benefits under or by reason of this Agreement.





Signature Page - Registration Rights Agreement

DLI-5880199v6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

"COMPANY"







CIRCUIT RESEARCH LABS, INC.,

an Arizona corporation





By:  /s/ C. Jayson Brentlinger

Name: C. Jayson Brentlinger

Title: President and Chief Executive Officer













"HOLDER"







HARMAN PRO NORTH AMERICA, INC.

a Delaware corporation







By: /s/ Frank Meredith

Name: Frank Meredith

Title: Chief Financial Officer





Signature Page - Registration Rights Agreement

DLI-5880199v6


